Circuit C0urt for Baltimore City
CaSe N0. 1130380l8,019

IN THE COURT OF APPEALS OF MARYLAND

N0. 106

September Term, 2015

 

MARK O'NEIL
W@

STATE OF MARYLAND

 

Barbera, C.Jg
Battag1ia
Greene

AdkinS
McD0na1d
Watts

H0tten,

JJ.

 

PER CURIAM ORDER

 

Filed: March 25, 2016

MARK O'NElL * lN THE
* COURT ®F APPEAL$
vs * OF MARYLAND
* NO. 106

STATE OF MARYLAND * September Term, 2015

PER CURIAM ORDER

The Court having considered and granted the petition for a
writ of certiorari in the above entitled case, it is this 25W day
of March, 20l6,

ORDERED, by the Court of Appeals of Maryland, that the
judgment of the Court of Special Appeals be, and it is hereby,
Vacated, and the case is remanded. to that Court for further

consideration in light of §i@mons_and_McGouldrick v. S;ate,.=;_i

 

Md. _J P;___ A.3d _H _$(No. 28, September Term, 20l5, filed
February 22, 20l6). Costs in this Court to be paid by the
Respondent and costs in the Court of Special Appeals to abide the

result.

/s/ Mary E|Ien Barbera

   

Chief Judge